Citation Nr: 0629611	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus type 
II, currently rated as 20 percent disabling.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel











INTRODUCTION

The appellant had active military service from August 1968 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.                  

This case was remanded by the Board in June 2004 and February 
2005.  For the reasons explained below, it is again necessary 
to return this case to the RO for further development.  This 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.   


REMAND

In May 2005, the appellant underwent a VA examination.  
Following the physical examination, the examining physician 
diagnosed diabetes mellitus, type II, diabetic neuropathy, 
and coronary artery disease.  The examiner also noted that 
the appellant had erectile dysfunction, which was reported as 
likely related to the diabetic neuropathy.  The examiner 
further stated that given the complications the appellant had 
from diabetes, it was as likely as not that his coronary 
artery disease was related.  Thereafter, a VA examination was 
conducted in March 2006.  Following the physical examination, 
the diagnoses included diabetic retinopathy and mild diabetic 
nephropathy.  Thus, the Board finds that the aforementioned 
VA diagnoses and opinions raise infer claims for entitlement 
to service connection for neuropathy, coronary artery 
disease, erectile dysfunction, retinopathy, and nephropathy, 
all as secondary to the appellant's service-connected 
diabetes mellitus, type II.  These issues are intertwined 
with the issue on appeal.

In this case, a 20 percent evaluation has been assigned for 
the appellant's diabetes mellitus type II under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  
This rating contemplates diabetes mellitus requiring insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Id.  Noncompensable 
complications are considered part of the diabetic process.  
Id. at Note (1).

In June 2004, the Board remanded the appellant's claim for 
entitlement to an increased rating for diabetes mellitus type 
II.  In the June 2004 remand, the Board directed that the 
appellant be afforded a VA examination to determine the 
current nature and severity of his service-connected diabetes 
mellitus type II.  The Board also directed that the examiner 
specifically state whether the appellant's diabetes mellitus 
type II, alone, required the appellant to regulate his 
activities.  In addition, the examiner was directed to 
address the other relevant considerations for determining the 
appropriate rating for the appellant's service-connected 
diabetes mellitus. 

As per the Board's June 2004 decision, the appellant 
underwent a VA examination in July 2004.  However, in the 
July 2004 VA examination report, the examining physician did 
not specifically address the question of whether the 
appellant's diabetes mellitus type II, alone, required the 
appellant to regulate his activities.  Therefore, in a 
February 2005 decision, the Board once again remanded the 
appellant's increased rating claim.  

As per the Board's February 2005 decision, the appellant 
underwent VA examinations in May 2005 and March 2006.  In the 
May 2005 VA examination report, although the examining 
physician noted that according to the appellant, his 
activities were restricted related to his diabetes and that 
he had stopped working secondary to the fatigue, as well as 
the neuropathic pains in his legs and his hands, the examiner 
himself did not specifically address the question of whether 
the objective findings of the appellant's diabetes mellitus 
type II, alone, required the appellant to regulate his 
activities.  In addition, in the appellant's March 2006 VA 
examination report, although the examiner noted that 
according to the appellant, he had very limited exercise 
ability, the examiner once again did not specifically address 
the aforementioned pertinent question.  Therefore, in light 
of the above, it is the Board's determination that the RO has 
not complied with the directives of the June 2004 and 
February 2005 remands.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA examination 
by a physician with the appropriate 
expertise to determine the current nature 
and severity of all manifestations of the 
appellant's service-connected diabetes 
mellitus type II.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner must report pertinent medical 
complaints, symptoms, and clinical 
findings.  Specifically, the examiner must 
determine and report the following:   

(a) Whether the appellant's diabetes 
mellitus is controlled.  In this regard, 
the examiner must include a discussion as 
to the methods used to achieve control, 
specifically stating whether the appellant 
must restrict his diet, whether a 
hypoglycemic agent is required, and, 
whether the appellant requires insulin in 
order to control his diabetes, and if so, 
how frequently.  The examiner must also 
specifically comment upon whether 
manifestations of the appellant's service-
connected diabetes mellitus type II, 
alone, requires regulation of activities.       

(b) Whether the appellant has had episodes 
of ketoacidosis or hypoglycemic reactions 
requiring hospitalization (if so, report 
frequency per year) or regular visits to a 
diabetic care provider (if so, report 
frequency per month).   

(c) Whether there is progressive loss of 
weight and strength due to the diabetes.  

(d) Whether there are complications of the 
diabetes mellitus, to include diabetic 
neuropathy, coronary artery disease, 
erectile dysfunction, and diabetic 
nephropathy.  If so, any complications 
found to be the result of diabetes must be 
evaluated by the examiner and all symptoms 
or disabling effects fully explained, to 
include an adequate description of the 
severity of such findings so that each 
disability can be properly evaluated for 
VA compensation purposes.  If additional 
examination of any complications found is 
required by an examiner with expertise in 
a field other than endocrine disorders, 
such an examination must be scheduled.      

A complete rationale for any opinion 
expressed should be included in the 
examination report.  Any report prepared 
should be typed.  

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issue on appeal, to include 
the intertwined of issues of entitlement 
to service connection for neuropathy, 
coronary artery disease, erectile 
dysfunction, retinopathy, and nephropathy.  
If such action does not grant the benefit 
claimed, the RO must provide the appellant 
and his representative a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

